The Honorable Lance Hanshaw Circuit/Chancery Judge P.O. Drawer 219 Lonoke, AR 72086
Dear Judge Hanshaw:
This is in response to your request for an opinion on whether "state agencies are required to pay for summons received from the circuit clerk's office." It is my understanding that you are asking about summonses issued to others on behalf of a state agency.
In my opinion, the answer to your question is "yes."
Arkansas Code Annotated § 21-6-402(1) (1987) provides for a $2.50 fee for the "drawing and issuing, sealing" of any summons or subpoena by a circuit or chancery clerk in Arkansas. The circuit clerk is apparently without power to waive this statutory fee.See McCourtney v. Morrow, 216 Ark. 959, 229 S.W.2d 124
(1950). Accordingly, it is my opinion that any state agency who causes the issuance of a summons or subpoena by a circuit clerk must pay the statutorily prescribed fee.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh